DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6 October 2022 has been entered.  Claims 1 – 26 remains pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 6 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,741,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 11, 12, 16, 20, 21, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (JP 2000-026127 A, referencing a machine translation thereof provided with this Office Action).  The rejection of claim 16 further relies on Suzuki (JP 2003-170290 A, referencing a machine translation thereof provided with this Office Action) as an evidentiary disclosure.
	Regarding claim 1, Nakano discloses a sealed device (e.g. Fig. 1 – 4; ¶¶ [0004] – [0027]) comprising: 
	an inorganic film formed over a surface of a first substrate (“thin film” formed over a surface of a “glass plate”, e.g. “thin film” 2 formed over “glass plate” 1: e.g. Fig. 1; ¶¶ [0005] – [0008], [0010] – [0014], [0016], [0017], [0027]); 
	a second substrate in contact with the inorganic film (“adhesion partner”, “adhesion counterpart”, e.g. “adhesion counterpart” 3: e.g. Fig. 1; ¶¶ [0004], [0005], [0007], [0008], [0010] – [0014], [0019], [0027]); and 
	a weld region comprising a bond having a different composition from the inorganic film, formed between the first and second substrates and extending continuously from a first depth in the first substrate to a second depth in the second substrate (“welded portion” where the “glass plate” and “adhesion partner” are welded via melting and mixing with the material of the “thin film” whereby original material of the “thin film” remains outside the “welded portion”, e.g. “welding portion” 5: e.g. Fig. 1; ¶¶ [0011], [0014], [0017]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0007], [0012], [0015]) and wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]); and 
	wherein a first inorganic film element concentration of the first or second substrate in the weld region is higher than a second inorganic film element concentration of the first or second substrate outside the weld region (e.g. ¶¶ [0004] – [0008], [0010] – [0019]).  
	With respect to the first inorganic film element concentration of the first or second substrate in the weld region being higher than a second inorganic film element concentration of the first or second substrate outside the weld region, Nakano discloses embodiments wherein the first and second substrate comprise glass (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the inorganic film comprises chromium or similar metals or oxides thereof (e.g. ¶¶ [0007], [0012], [0015]).  One of ordinary skill in the art would have recognized the primary component of glass is silica, i.e. the inorganic film element is silicon.  Therefore, when Nakano’s first and second substrates are welded due to mixing of the compositions of the first and second substrates with that of the inorganic film (e.g. ¶¶ [0014], [0017]), it is understood the chromium concentration will increase in first or second substrate at the weld region during the welding process, resulting in the claimed arrangement wherein a first inorganic film element concentration of the first or second substrate in the weld region is higher than a second inorganic film element concentration of the first or second substrate outside the weld region.
	Regarding claim 4, in addition to the limitations of claim 1, Nakano discloses at least one of the first or second substrates comprises, e.g., a glass (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	Regarding claim 5, in addition to the limitations of claim 1, Nakano discloses both the first and second substrates comprises, e.g., a glass (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	Regarding claim 9, in addition to the limitations of claim 1, Nakano discloses the at least one inorganic film element is chosen from, e.g., Cr (e.g. ¶¶ [0007], [0012], [0015]).  
	Regarding claim 11, in addition to the limitations of claim 1, Nakano discloses a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region (as a consequence of the mixing per the discussion in the 35 U.S.C. 102(a)(1) rejection of claim 1: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).	Regarding claim 12, in addition to the limitations of claim 11, Nakano discloses the at least one inorganic substrate element is chosen from, e.g., Si (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	Regarding claim 16, although Nakano does not explicitly state the sealed device further comprises a stress region encompassing at least the weld region, wherein a first stress in the stress region is greater than a second stress outside of the stress region, Nakano discloses embodiments wherein laser welding processes are performed without a furnace and in rapid time (e.g. ¶¶ [0003], [0004], [0008], [0018], [0019]).  
	Suzuki discloses such processes performed at room temperature, i.e. without a furnace, can generate cracks in the weld region in a joint due to thermal quenching or thermal shock, i.e. cooling, thus limiting welding strength (e.g. ¶ [0012]).  One of ordinary skill in the art would have understood such cracks are the result of excessive stress and/or strain placed on the weld region.  Therefore, it is implied stress regions are formed which encompass at least the weld region wherein a first stress in the stress region is greater than a second stress outside of the stress region.
	However, Nakano’s Fig. 1(c) depicts a weld region free of cracks.  Furthermore, Nakano provides embodiments of narrow weld regions (e.g. ¶¶ [0005], [0015], [0018], [0019]), where one of ordinary skill in the art would have expected a narrower weld region to be more susceptible to cracking, all other things being the same, relative to a wider weld region.  Therefore, Suzuki’s description of cracks forming would not have been understood as a given for all laser welding processes, and the embodiments in Nakano’s Fig. 1(c) would have been understood as an exception to Suzuki’s disclosure.  Accordingly, one of ordinary skill in the art would have understood Nakano’s sealed device further comprises a stress region encompassing at least the weld region, wherein a first stress in the stress region is greater than a second stress outside of the stress region.
	Regarding claim 20, Nakano discloses a sealed device (e.g. Fig. 1 – 4; ¶¶ [0004] – [0027]) comprising: 
	an inorganic film formed over a surface of a first substrate (“thin film” formed over a surface of a “glass plate”, e.g. “thin film” 2 formed over “glass plate” 1: e.g. Fig. 1; ¶¶ [0005] – [0008], [0010] – [0014], [0016], [0017], [0027]); 
	a second substrate in contact with the inorganic film (“adhesion partner”, “adhesion counterpart”, e.g. “adhesion counterpart” 3: e.g. Fig. 1; ¶¶ [0004], [0005], [0007], [0008], [0010] – [0014], [0019], [0027]); and 
	a weld region comprising a bond having a different composition from the inorganic film, formed between the first and second substrates, and extending continuously from a first depth in the first substrate to a second depth in the second substrate (“welded portion” where the “glass plate” and “adhesion partner” are welded via melting and mixing with the material of the “thin film” whereby original material of the “thin film” remains outside the “welded portion”, e.g. “welding portion” 5: e.g. Fig. 1; ¶¶ [0011], [0014], [0017]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0007], [0012], [0015]) and wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]); and 
	wherein a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	With respect to the first substrate element concentration of the weld region being higher than a second substrate element concentration of the inorganic film outside the weld region, Nakano discloses embodiments wherein the first and second substrate comprise glass (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the inorganic film comprises chromium (e.g. ¶¶ [0007], [0012], [0015]).  One of ordinary skill in the art would have recognized the primary component of glass is silica, i.e. the inorganic film element is silicon.  Therefore, when Nakano’s first and second substrates are welded due to mixing of the compositions of the first and second substrates with that of the inorganic film (e.g. ¶¶ [0014], [0017]), it is understood the chromium concentration will increase in first or second substrate at the weld region during the welding process, resulting in the claimed arrangement wherein a first substrate element concentration of the weld region is higher than a second substrate element concentration of the inorganic film outside the weld region.
	Regarding claim 21, Nakano discloses a sealed device (e.g. Fig. 1 – 4; ¶¶ [0004] – [0027]) comprising: 
	an inorganic film formed over a surface of a first substrate (“thin film” formed over a surface of a “glass plate”, e.g. “thin film” 2 formed over “glass plate” 1: e.g. Fig. 1; ¶¶ [0005] – [0008], [0010] – [0014], [0016], [0017], [0027]); 
	a second substrate in contact with the inorganic film (“adhesion partner”, “adhesion counterpart”, e.g. “adhesion counterpart” 3: e.g. Fig. 1; ¶¶ [0004], [0005], [0007], [0008], [0010] – [0014], [0019], [0027]); and 
	a weld region comprising a bond having a different composition from the inorganic film, formed between the first and second substrates and extending continuously from a first depth in the first substrate to a second depth in the second substrate (“welded portion” where the “glass plate” and “adhesion partner” are welded via melting and mixing with the material of the “thin film” whereby original material of the “thin film” remains outside the “welded portion”, e.g. “welding portion” 5: e.g. Fig. 1; ¶¶ [0011], [0014], [0017]); 
	wherein one or both of the first and second substrates comprises at least one inorganic substrate element (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]); and 
	wherein the weld region is enriched with the at least one inorganic substrate element as compared to a portion of the inorganic film outside of the weld region (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	With respect to the weld region being enriched with the at least one inorganic substrate element as compared to a portion of the inorganic film outside of the weld region, Nakano discloses embodiments wherein the first and second substrate comprise glass (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the inorganic film comprises chromium (e.g. ¶¶ [0007], [0012], [0015]).  One of ordinary skill in the art would have recognized the primary component of glass is silica, i.e. the inorganic film element is silicon.  Therefore, when Nakano’s first and second substrates are welded due to mixing of the compositions of the first and second substrates with that of the inorganic film (e.g. ¶¶ [0014], [0017]), it is understood the chromium concentration will increase in first or second substrate at the weld region during the welding process, resulting in the claimed arrangement wherein the weld region is enriched with the at least one inorganic substrate element as compared to a portion of the inorganic film outside of the weld region.
	Regarding claim 23, Nakano discloses a sealed device (e.g. Fig. 1 – 4; ¶¶ [0004] – [0027]) comprising: 
	an inorganic film formed over a surface of a first substrate (“thin film” formed over a surface of a “glass plate”, e.g. “thin film” 2 formed over “glass plate” 1: e.g. Fig. 1; ¶¶ [0005] – [0008], [0010] – [0014], [0016], [0017], [0027]); 
	a second substrate in contact with the inorganic film (“adhesion partner”, “adhesion counterpart”, e.g. “adhesion counterpart” 3: e.g. Fig. 1; ¶¶ [0004], [0005], [0007], [0008], [0010] – [0014], [0019], [0027]); and 
	a weld region comprising a bond having a different composition from the inorganic film, formed between the first and second substrates and extending continuously from a first depth in the first substrate to a second depth in the second substrate (“welded portion” where the “glass plate” and “adhesion partner” are welded via melting and mixing with the material of the “thin film” whereby original material of the “thin film” remains outside the “welded portion”, e.g. “welding portion” 5: e.g. Fig. 1; ¶¶ [0011], [0014], [0017]); 
	wherein the inorganic film comprises at least one inorganic film element (e.g. ¶¶ [0007], [0012], [0015]); and 
	wherein the first substrate comprises a first portion in the weld region and a second portion outside of the weld region (portion of the “glass plate” 1 used to make “welded portion” 5 and the remainder of the “glass plate” 1, respectively: e.g. Fig. 1(c); ¶¶ [0011], [0014], [0017]); and
	wherein the first portion is enriched with the at least one inorganic film element as compared to the second portion (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).
	With respect to the first portion being enriched with the at least one inorganic film element as compared to the second portion, Nakano discloses embodiments wherein the first and second substrate comprise glass (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the inorganic film comprises chromium (e.g. ¶¶ [0007], [0012], [0015]).  One of ordinary skill in the art would have recognized the primary component of glass is silica, i.e. the inorganic film element is silicon.  Therefore, when Nakano’s first and second substrates are welded due to mixing of the compositions of the first and second substrates with that of the inorganic film (e.g. ¶¶ [0014], [0017]), it is understood the chromium concentration will increase in first or second substrate at the weld region during the welding process, resulting in the claimed arrangement wherein the first portion is enriched with the at least one inorganic film element as compared to the second portion.
	Regarding claim 26, in addition to the limitations of claim 23, Nakano discloses the second substrate comprises a third portion in the weld region and a fourth portion outside of the weld region, and wherein the third portion is enriched with the at least one inorganic film element as compared to the fourth portion (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]).  
	With respect to the second substrate comprising a third portion in the weld region and a fourth portion outside of the weld region, and wherein the third portion is enriched with the at least one inorganic film element as compared to the fourth portion, as noted in the 35 U.S.C. 102(a)(1) rejection of claim 23, Nakano discloses embodiments wherein the first and second substrate comprise glass (e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the inorganic film comprises chromium (e.g. ¶¶ [0007], [0012], [0015]).  One of ordinary skill in the art would have recognized the primary component of glass is silica, i.e. the inorganic film element is silicon.  Therefore, when Nakano’s first and second substrates are welded due to mixing of the compositions of the first and second substrates with that of the inorganic film (e.g. ¶¶ [0014], [0017]), it is understood the chromium concentration will increase in first or second substrate at the weld region during the welding process, resulting in the claimed arrangement wherein the second substrate comprises a third portion in the weld region and a fourth portion outside of the weld region, and wherein the third portion is enriched with the at least one inorganic film element as compared to the fourth portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above.  The rejection of claim 2 further relies on Nishioka (US 2011/0279023 A1) as an evidentiary reference.
	Regarding claim 2, although Nakano is not explicit as to the inorganic film, and optionally at least one of the first or second substrates is transmissive at wavelengths ranging from about 420 nm to about 750 nm, Nakano discloses the sealed device comprises a light-emitting display device between the first and second substrates (e.g. ¶¶ [0001], [0002], [0004], [0006], [0015], [0016], [0018], [0019], [0022], [0023]), i.e. comprise a device which emits light in visible wavelengths.  Given visible light generally encompasses wavelengths of about 360 nm to about 830 nm (Nishioka: e.g. ¶ [0048]), there is a general understanding whereby Nakano’s first or second substrates are transmissive at such wavelengths.
	Nakano’s implied range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 10, although Nakano does not explicitly state the first inorganic film element concentration is at least about 5 mol% higher than the second inorganic film element concentration, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength.  In light of Nakano’s disclosure wherein the at least one inorganic substrate element is chosen from, e.g., Si (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the at least one inorganic film element is chosen from, e.g., Cr (e.g. ¶¶ [0007], [0012], [0015]), higher concentrations of the first inorganic film element in the first and second substrates in the weld region relative to outside the weld region would have better bonding strength.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first inorganic film element concentration to be at least about 5 mol% higher than the second inorganic film element concentration, the motivation being to provide effective adhesion strength between the first and second substrates.
	Regarding claim 13, although Nakano does not explicitly state the first substrate element concentration is at least about 30 mol% higher than the second substrate element concentration, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength.  In light of Nakano’s disclosure wherein the at least one inorganic substrate element is chosen from, e.g., Si (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the at least one inorganic film element is chosen from, e.g., Cr (e.g. ¶¶ [0007], [0012], [0015]), higher concentrations of the first substrate element in the weld region relative to the second substrate element concentration of the inorganic film outside the weld region would have better bonding strength.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for first substrate element concentration to be at least about 30 mol% higher than the second substrate element concentration, the motivation being to provide effective adhesion strength between the first and second substrates.
	Regarding claim 15, although Nakano does not explicitly state the weld region has a thickness ranging from about 0.3 microns to about 14 microns, Nakano discloses the thickness of the weld region depends on the parameters of the laser irradiation, wherein said parameters can be adjusted arbitrarily in order to attain a bond between the first and second substrates of extremely high strength (e.g. ¶¶ [0008], [0014]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the weld region to have a thickness ranging from about 0.3 microns to about 14 microns, the motivation being to provide a high strength bond between the first and second substrates.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Tracy (US 5,489,321 A).
	Regarding claim 3, although Nakano does not explicitly state the weld region is transparent, this feature would have been obvious in view of Tracy.
	Tracy discloses substrates joined via laser welding through the use of a laser radiation absorbing inorganic film form a transparent welded region, the reason being that an inorganic film which can provided the same automatically ceases the welding process and prevent overheating of the substrates, thus providing a reliable weld (e.g. Col. 1, l. 55, to Col. 5, l. 45, especially Col. 5, ll. 28 – 45).
	Therefore, it would have been obvious to make Nakano’s weld region transparent, the reason being that such a weld region will be reliable.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Chatterjee (US 2008/0206925 A1).
	Regarding claim 6, although Nakano is not explicit as to the sealed device further comprising a second inorganic film formed over a surface of the second substrate, this feature would have been obvious in view of Chatterjee.
	Chatterjee discloses adding an inorganic dielectric film to a substrate to improve hermetic sealing when using a frit on another substrate to join the two substrates (e.g. Fig. 1 – 4; ¶¶ [0014] – [0045]).
	Given Nakano’s desire for hermetic sealing (e.g. ¶¶ [0002] – [0004]), it would have been obvious to modify Nakano’s second substrate to have a second inorganic film formed over a surface thereof as Chatterjee suggests, the motivation being to improve the hermetic sealing.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Reichenbach (US 2004/0082145 A1).
	Regarding claim 14, although Nakano is not explicit as to the inorganic film having a thickness ranging from 0.1 microns to 10 microns, this feature would have been obvious in view of Reichenbach.
	Reichenbach discloses inorganic films having a small thickness, but typically more than 0.1 microns, so as to correspond to the penetration depth of a laser used for forming a welded region between substrates, including inorganic films comprising chromium, such thicknesses being useful for creating welded regions which penetrate a depth into the substrates (“more than 100 nm”: e.g. Fig. 6 – 8; ¶¶ [0002] – [0020], especially ¶ [0017] with respect to the thickness).
	Nakano discloses similar materials and processes for forming the sealed device having a similar structure as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1.
	Therefore, as a means to successfully form the sealed device Nakano discloses using methods Nakano discloses, it would have been obvious to provide the inorganic film with a thickness of more than 0.1 microns.
	Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (as evidenced by Suzuki) as applied to claim 16 above.
	Regarding claim 17, although Nakano is not explicit as to the first stress ranging from greater than about 1 MPa to about 25 MPa, as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1, stress in the weld region originates from cooling after forming the weld region.  Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength, but also adding stress in the weld region.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength and stress.  However, since stress leads to cracking as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1, the magnitude of the stress should be limited to prevent such cracking.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first stress to range from greater than about 1 MPa to about 25 MPa, the motivation being to provide effective adhesion strength between the first and second substrates.
	Regarding claim 18, although Nakano is not explicit as to a ratio of the first stress to the second stress ranges from about 1.1:1 to about 25:1, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength, but also adding stress in the weld region.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength and stress.  However, since stress leads to cracking as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1, the magnitude of the stress should be limited to prevent such cracking.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a ratio of the first stress to the second stress ranging from about 1.1:1 to about 25:1, the motivation being to provide effective adhesion strength between the first and second substrates.
	Regarding claim 19, although Nakano does not explicitly state the stress region has a thickness ranging from about 20 microns to about 500 microns, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region, and thus also the thickness of the stress region, depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region in terms of thickness results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength, but also adding stress in the weld region.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength and stress.  However, since stress leads to cracking as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 1, the magnitude of the stress should be limited to prevent such cracking.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the stress region to have a thickness ranging from about 20 microns to about 500 microns, the motivation being to provide effective adhesion strength between the first and second substrates.
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 21 above.
	Regarding claim 22, although Nakano does not explicitly state the weld region comprises a first inorganic substrate element concentration which is at least about 30 mol% greater than a second inorganic substrate element concentration in the portion of the inorganic film outside of the weld region, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength.  In light of Nakano’s disclosure wherein the at least one inorganic substrate element is chosen from, e.g., Si (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the at least one inorganic film element is chosen from, e.g., Cr (e.g. ¶¶ [0007], [0012], [0015]), higher concentrations of the first inorganic substrate element in the weld region relative to the second inorganic substrate element concentration of the inorganic film outside the weld region would have better bonding strength.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the weld region to comprise a first inorganic substrate element concentration at least 30 mol% greater than a second inorganic substrate element concentration in the portion of the inorganic film outside of the weld region, the motivation being to provide effective adhesion strength between the first and second substrates.
	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 23 above.
	Regarding claim 24, although Nakano does not explicitly state the first inorganic film element concentration is at least about 5 mol% higher than the second inorganic film element concentration, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness and width of the weld region depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness, width, or both—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength.  In light of Nakano’s disclosure wherein the at least one inorganic substrate element is chosen from, e.g., Si (“glass plates”: e.g. ¶¶ [0004] – [0008], [0010] – [0019], [0022], [0023], [0027]) and the at least one inorganic film element is chosen from, e.g., Cr (e.g. ¶¶ [0007], [0012], [0015]), higher concentrations of the first inorganic film element in the first and second substrates in the weld region relative to outside the weld region would have better bonding strength.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first inorganic film element concentration to be at least about 5 mol% higher than the second inorganic film element concentration, the motivation being to provide effective adhesion strength between the first and second substrates.
	Regarding claim 25, although Nakano does not explicitly state the first portion extends from a sealing interface into the first substrate to a depth ranging from about 0.1 µm to about 2 µm, Nakano discloses extremely high bonding strength between the first and second substrates is achieved with mixing of the inorganic film composition with the composition of the first and substrates when exposed to laser beam irradiation used to form the weld (e.g. ¶ [0014]).  Given Nakano further discloses the thickness of the weld region, and thus the depth into the first substrate, depends on the parameters of the amount of light used to irradiate the inorganic film to create the weld (e.g. ¶ [0014]) and the adhesion strength between the first and second substrates can be tailored by controlling said irradiation (e.g. ¶ [0008]), one of ordinary skill in the art would have understood a larger weld region—in terms of thickness and therefore penetration depth—results in more of the inorganic film element transferring into the first or second substrates in the weld region, thus increasing the bonding strength.  Moreover, such disclosures provide one of ordinary skill in the art with the means to determine suitable conditions for establishing the desired adhesion strength.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first portion to extend from a sealing interface into the first substrate to a depth ranging from about 0.1 µm to about 2 µm, the motivation being to provide effective adhesion strength between the first and second substrates.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claims 7 and 8 individually depend on claim 1.  Nakano discloses the features of claim 1 as discussed above, but does not teach sealed devices having the respective compositions of claim 7 or claim 8.

Response to Arguments
Applicant’s arguments, see p. 7, filed 6 October 2022, with respect to the double patenting rejections have been fully considered and are persuasive.  These rejections been withdrawn. 
	While Applicant’s arguments do not specifically address the statutory double patenting rejections on p. 2 of the Office Action mailed 12 July 2022, the examiner observes Applicant’s amendments submitted 6 October 2022 are such that the claims of the instant application are no longer coextensive in scope with those in U.S. Patent No. 9,741,963.  Accordingly, these rejections are withdrawn.
	Applicant’s arguments, see pp. 8 – 10, filed 6 October 2022, with respect to the rejections of claims 1 – 26 under 35 U.S.C. 102 or 103 in view of Kawanami (US 2013/0011598 A1, as the sole or primary reference) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakano.
	Applicant asserts the previously cited prior art, namely Kawanami, fails to each a weld region comprising a bond having a different composition from the inorganic film which extends continuously from a first depth in the first substrate to a second depth in the second substrate, as amended.  Applicant refers to Fig. 35C of the instant specification as an exemplary embodiment for the claimed features.  Nakano discloses sealed devices having a similar structure to those Applicant depicts, as can be seen comparing Nakano’s Fig. 1(c) to Applicant’s Fig. 35C.  Given the discussion of compositions as discussed in the 35 U.S.C. 102(a)(1) rejection of claims 1, 20, 21, and 23 above, the examiner finds Nakano reasonably anticipates these claims.  Likewise, the examiner finds Nakano reasonably reads upon the dependent claims, alone or in conjunction with other disclosures.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783